Citation Nr: 1450918	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for chest pain.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a gastrointestinal (GI) disability.  

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for a gastrointestinal (GI) disability.

5.  Entitlement to service connection for a heart disability also claimed as hypertension.  

6.  Entitlement to service connection for bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to July 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  A June 2011 Board decision reopened and remanded claims for service connection for bilateral hearing loss and heart disability, claimed as hypertension for further development.  

In November 2013, the Board denied claims to reopen a claim for service connection for chest pain and GI disabilities, and denied a claim for service connection for bilateral hearing loss.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In response, the Court issued a September 2014 Joint Motion for Partial Remand and a concurrent Order, remanding the Veteran's claims to the Board for reconsideration.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A January 1996 Board decision denied a claim for service connection for chest pain.  The Veteran did not appeal that decision and it became final.

2.  The additional evidence presented since the January 1996 Board decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  A January 1996, Board decision denied a claim for service connection for a gastrointestinal (GI) disability.  The Veteran did not appeal that decision and it became final.

4.  Evidence received since the January 1996 Board decision when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the service connection claim for a gastrointestinal disability, is cumulative or redundant of evidence previously
received, and does not raise a reasonable possibility of substantiating the claim.

5.  The competent evidence of record shows that the Veteran does not have a current heart disability, also claimed as hypertension, that was caused by or related to service, or that became manifest to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  The January 1996 Board decision that denied claims for service connection for chest pain and gastrointestinal (GI) disabilities is final.  38 U.S.C.A. §§ 4004(b), 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. §20.1100 (2014).  

2.  New and material evidence to reopen a claim of service connection for chest pain has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).
3.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a gastrointestinal disability.  38 U.S.C.A. § 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  Heart disease, also claimed as hypertension, was not incurred in or aggravated by service, nor may it be presumed to have been incurred during service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in July 2008 and May 2010 that also discussed the requirement to submit new and material evidence to reopen the previously denied claims for service connection for chest pain and GI disabilities.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for chest pain and gastrointestinal (GI) disabilities in June 1991.  A January 1996 Board decision denied the claim on the basis that there was no evidence submitted showing a nexus between a current disability and an injury, disease, or event in service.  The Veteran did not timely appeal the January 1996 rating decision, and no new evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105, 4005(c) (West 2002).  Service connection for chest pain and GI disabilities may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

Chest Pain

The evidence added to the claims file since the last final denial includes a statement from the Veteran via a September 2013 Informal Hearing Presentation.  The statement indicates that the Veteran argues that he has been experiencing chest pain since he was in service and that the chest pain he experiences now is the exact symptomatology that he had then.  

In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds the Veteran's statements regarding having the same symptomatology during service and since service to be credible and sufficient to reopen a claim for service connection for a chest pain disability.  

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.

Gastrointestinal Disability

The Veteran's claim for service connection for a gastrointestinal disability was previously considered when the RO denied service connection for a stomach problem in rating decisions dated in August 1991 and September 1991.  The Veteran timely appealed the denial and the Board remanded the claim for further development in a July 1993 decision.  The Veteran's claim for service connection for a gastrointestinal disability was then considered and denied by the RO in rating decisions dated in November 1994 and July 1995.  The Veteran timely appealed the denial.  The Board then denied the claim in January 1996 finding that there was no medical evidence of a nexus between any current disability and any in-service disease or injury.  This decision is final.  38 C.F.R. § 20.1100.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

At the time of the January 1996 Board decision that denied service connection for a gastrointestinal disability, the evidence of record consisted of service treatment records; private medical records from Western Clinic dated from February 1983 to June 1988; private medical records from Group Health dated from April 1990 to January 1992; a May 1995 VA examination; a June 1995 VA examination; and written submissions from the Veteran and his representative. 

Service treatment records showed treatment for one episode of possible viral gastroenteritis in November 1978. 

Post service, an August 1984 private upper gastrointestinal series revealed a normal swallowing function with no evidence of a hiatus hernia or any definite intrinsic esophageal lesion.  There was a little coarsening of the duodenal bulb and proximal duodenum consistent with duodenitis and no other abnormality was identified.  Other August 1984 private medical records revealed complaints of abdominal pain.  Assessment was possible hyperacidity of the stomach with increased stress.  Gastritis and peptic ulcer disease were to be ruled out. 

An October 1991 private medical record indicated the Veteran underwent a barium enema which showed mild diverticulosis. 

A January 1992 private medical record noted a good and normal sigmoidoscopy. 

The May 1995 VA examination noted an in-service episode of epigastric discomfort and some post-service testing that was within normal limits.  An upper gastrointestinal series that was performed in June 1995 was normal. 

The June 1995 fee-basis VA examination noted that the Veteran told the examiner that he had symptoms of upper gastrointestinal pain since the 1970s when he entered military service.  He said that the severe pain was not accompanied by other GI complaints.  He estimated two attacks per month.  He also told the examiner there was no deterioration since the 1970s and that he had alternating episodes of diarrhea and constipation.  At the time of this examination, the Veteran was not taking any medications for his complaint.  Diagnosis was typical irritable bowel syndrome.  The VA examiner opined that "at this point in time" he thought the irritable bowel syndrome was probably not related to service. 

In July 2008, the Veteran filed his application to reopen the previously denied claim of entitlement to service connection for a gastrointestinal disorder.  Since the January 1996 Board decision the following evidence has been associated with the claims file: duplicate copies of the Veteran's service treatment records; VA treatment records dated from June 1995 to March 2012 found in both the claims file and on the Veteran's eFolder; private medical records from FHP dated from December 1991 to September 2002, from September 1996 to September 2002, and from August 2001 to September 2007; duplicates of some private treatment records; a September 2006 private stress test report; a September 2007 private examination by Dr. R.A.C.; an August 2008 statement from the Veteran's primary care nurse practitioner at VA; a September 2008 private audiogram; a December 2008 statement by a physician's assistant at FHP; an August 2008 Holter monitor report from Pacific Cardiovascular Associates; VA spine examinations dated in April 2002 and October 2008; and written submissions by the Veteran and his representative. 

An April 1999 VA medical record indicated a diagnosis of irritable bowel syndrome. 

An October 2000 VA medical record showed abdominal pain in the left lower quadrant with an assessment of kidney stone versus irritable colon. 

An October 2000 pelvic CT scan showed no gastrointestinal pathology. 

October 2001 private medical records showed complaints of pain in the lower left quadrant, similar to pain two years before. 

A July 2002 VA medical record showed an assessment of irritable bowel syndrome. 

January 2004 private medical records showed the Veteran underwent a sigmoidoscopy which showed small diverticula and small internal hemorrhoids. 

A July 2008 VA medical record noted that the Veteran's gastroesophageal reflux disease (GERD) was stable on H2 blockers. 

In August 2008, the Veteran's primary care provider at VA stated in a letter that that the Veteran had GERD, which the Veteran attributed to his time in service. 

According to a November 2008 VA medical record, the Veteran's GERD was stable and he was advised to continue with Zantac and to avoid chocolate. 

VA medical records dated in June 2009 and August 2009 noted an assessment of GERD and that the Veteran was to continue taking Zantac. 

An April 2011 VA medical record noted an acute onset of epigastric pain and other GI symptoms.  The diagnosis was acute viral gastroenteritis. 

VA regulations do not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim. 38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that the new evidence submitted by the Veteran does not relate to any unproven element of the previously denied claim.  Moreover, the Board does not find that the new evidence provides a more complete picture of the circumstances surrounding the Veteran's service or his gastrointestinal condition.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

Thus, while the evidence received since January 1996 may be "new" in the sense that it was not previously of record, none of the evidence submitted since January 1996 is "material" for purposes of reopening the Veteran's claim for service connection for a gastrointestinal disability.  At the time of the January 1996 decision, there was evidence that the Veteran had some gastrointestinal disorders such as irritable bowel syndrome after discharge from active duty, but that he had not been treated in service for any complaints related to these disorders.  The RO and Board denied service connection because there was no evidence that any gastrointestinal disorder, such as irritable bowel syndrome, was incurred in or aggravated by the Veteran's active military service.  None of the new evidence includes relevant new medical or other evidence in support of a relationship between the Veteran's currently diagnosed GERD and his period of active duty, and the August 2008 statement from his VA primary care provider only notes that the Veteran thought his GERD was related to service.  Therefore, the Board finds that the low threshold for reopening the claim has not been met in this case.  In the absence of such evidence, the Veteran's application to reopen his claim must fail.  In addition, the Veteran's statements that he has had upper GI pain since service are cumulative of statements he made by way of medical history contained in the VA fee-basis examination from June 1995, which was of record and therefore deemed considered by the January 1996 Board decision.

Simply put, the new evidence the Veteran has submitted to VA since 1996 that relates to the treatment of his gastrointestinal complaint is either redundant or cumulative of evidence submitted prior to the last prior denial, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.  It essentially does not provide any significant information that was not already known or argued by the Veteran at the time of the prior final denial.  The Board also notes that no treating provider or other physician in the voluminous medical record found in the claims file has related that any of the Veteran's gastrointestinal disorders are related to his service.  Nor has the Veteran submitted any new evidence that suggests such a nexus.  Therefore, the Board finds that the evidence added to the claims file is not material because it does not create a reasonable possibility of substantiating the claim.  

Since there has been no additional evidence submitted that even suggests a link between the Veteran's current GI disability and his military service, it follows that, even with the low threshold established in Shade, a reasonable possibility of substantiating this claim has not been raised.  In sum, the evidence submitted since January 1996 either is not new because it had been associated with the claims file and considered previously, is new but redundant of the evidence that previously was considered, or is new but not material by not relating to the reason for the previous denial of the Veteran's claim of entitlement to service connection.  This claim cannot be reopened for these reasons.


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease such as hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran contends that he currently has a heart condition, also claimed as hypertension, which is attributable to his military service.  The Veteran reports that he has had chest pain since December 1977.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a heart disability of any kind.  

The Veteran's service treatment records do not show any evidence or treatment of a heart condition, to include hypertension in service.  The August 1977 report of medical history showed no complaints of heart trouble or high or low blood pressure.  The August 1977 entrance examination found that the Veteran's heart and vascular system were normal, and the Veteran's blood pressure was 110/80.  The June 1981 separation examination found that the heart and vascular system were normal.  The Veteran's blood pressure was 110/66.
A January 1996 Board decision cited post-service 1983 non-VA treatment records in which the Veteran reported chest and abdominal complaints.  In February 1983, the Veteran reported a history of tachycardia, however no heart pathology was indicated.  Additionally, in October 1983, the Veteran was seen for left upper chest pain.  Possible esophagitis was assessed.  

Further review of the Veteran's post-service treatment records shows that on September 16, 1991, the Veteran sought treatment for atypical chest wall pain and lightheadedness that he stated had persisted for 2 days.  At a follow-up appointment on September 24,1991 the Veteran reported that he had had that same type of pain on and off for the previous 4-5 years.  He also reported that exercise treadmill tests in 1987 or 1988 were negative.  The assessment was that the chest pain was consistent with chest wall-type pain and that it was highly unlikely cardiac in nature.  

At a May 1995 VA examination, the Veteran reported left-sided chest pain and steady pain with palpitations off and on since service.  Chest x-ray found no acute pulmonary disease.  A stress test was negative for ischemia and an echocardiogram was conducted for atypical chest pain.  The examiner concluded that the Veteran's complaints of chest were not of cardiac etiology based on the test results.  

In 2007, the Veteran was assessed with palpitations after reporting a history of intermittent palpitations for several years.  A July 2008 holter monitor was negative.  In June 2009 the Veteran reported palpitations were a rare occurrence, and it was noted they were likely due to anxiety.  In August 2009, the Veteran was assessed with costochondritis.  

At an August 2014 VA examination, the Veteran complained of chest pain that began in service.  He stated the pain was located to the left anterior chest and was a sharp, poking sensation that occurred 3-4 times per week lasting for 5 minutes.  He rated the pain a 6-7 on a 10 point scale.  After a thorough review of the Veteran's treatment records and performing all necessary tests, the examiner determined the Veteran did not have a diagnosis of heart disease.  Specifically, there was no evidence of ischemic heart disease, myocardial infarction, or cardiac arrhythmia.  The Veteran's heart rhythm, sounds, and peripheral pulses were normal.  An EKG done at the examination revealed that there was no evidence of myocardial ischemia.  The left ventricular wall motion and ejection fraction were normal.  The examiner noted that the Veteran's most recent exercise stress test in May 2013 was negative for ischemia or exercise-induced arrhythmia and the Veteran performed at an 8.6 METs level.  The examiner conducted an interview-based METs test in which the Veteran described angina symptoms and had a 5-7 METs level.  The examiner noted that the METs test from May 2013 most accurately reflected the Veteran's current cardiac functional level.  The examiner diagnosed costochondritis for the Veteran's claim of chest pain.  Based on a negative finding of a heart condition, the examiner opined that it was less likely as not that the Veteran's claimed heart condition, noted as chest pains and diagnosed as costochondritis was incurred in or caused by an in-service injury, event, or illness.  

VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

As for hypertension, again the Veteran's service treatment records do not show any evidence or treatment of hypertension in service.  While there is one note in service that shows a diastolic blood pressure reading of 90, the Veteran's in-service diastolic blood pressure was on average 72 and his systolic pressure reached a high of 122.  These readings do not meet the VA requirements for hypertension.  Review of the Veteran's post-service treatment records indicates the first evaluation noting hypertension was in 2008, more than 25 years after separation from service.  

The VA examiner opined that while the Veteran has a current diagnosis of hypertension, it is less likely as not incurred in or caused by an in-service injury, illness, or event.  The rationale provided was that one in-service incidence of a mild blood pressure elevation with a 90 diastolic does not indicate hypertension.  Additionally, he noted that the Veteran was not diagnosed with hypertension until 2008, long after he separated from service.  

Accordingly, the Board finds that the preponderance of evidence is against a finding that the Veteran has a current heart disability, to include hypertension as a result of service.  Additionally, the evidence is against a finding that a heart disability, to include hypertension manifested within one year of separation from active service.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence having been received, the claim for service connection for chest pain is reopened.  To that extent only the claim is allowed.

As new and material evidence has not been received, the request to reopen a service connection claim for a gastrointestinal disability is denied.

Service connection for a heart disability, also claimed as hypertension is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

Chest Pain

In light of the Veteran's statements that he has experienced chest pains since service, and the chest pains he experienced in service has the same symptomatology as the chest pains he has now, a VA examination regarding the etiology of his current chest pains, diagnosed as costochondritis is warranted.  As such, the Board finds it appropriate to afford the Veteran a new examination to determine the etiology of his current costochondritis, and whether there is a nexus between it and service.  38 C.F.R. § 3.159(c) (4) (2014).

Hearing Loss

In the September 2014 Joint Motion for Remand, the parties determined that a remand was required to ensure that VA complies with its duty to assist by providing the Veteran with a contemporaneous VA medical examination to determine the current extent of his bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (quoting Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Given the above, the Board finds that a VA examination is necessary to comply with the Court's order.  As such, the Board must remand this matter for compliance with the Court's January 2014 order granting the parties' joint motion to remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion for remand or explain why the terms will not be fulfilled.).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file.

2.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the etiology of any gastrointestinal conditions.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following: 

(a) Identify all diagnosed gastrointestinal conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed gastrointestinal condition is related to the Veteran's active service.

3.  Schedule the Veteran for a VA audiology evaluation by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's bilateral hearing loss disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


